Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 6, 2021                                                                                     Bridget M. McCormack,
                                                                                                                Chief Justice

  162273                                                                                                    Brian K. Zahra
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh
  ERIC DUMIRE,                                                                                         Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 162273
                                                                   COA: 350270
                                                                   Lenawee CC: 18-005989-NI
  WAYNE L. EVENER, GRAND RIVER
  DELIVERY, LLC, and JERRY L. HERENDEEN,
            Defendants-Appellants.

  _________________________________________/

        On order of the Court, the application for leave to appeal the October 15, 2020
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should now be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 6, 2021
           a0628
                                                                              Clerk